QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
claim 1, “of the solid layer” should be inserted after “removal” in line 5
claim 1, “having the crack” should be inserted after “substrate” in line 6
claim 1, “of the solid layer” should be inserted after “sections” in line 6
claim 3, “a” should be amended to read “the” in line 2
claim 6, “a” should be amended to read “the” in line 2
claim 7, “a” should be amended to read “the” in line 2	claim 11, “of the further solid layer” should be inserted after “structure” in line 5
claim 11, “of the further solid layer” should be inserted after “removal” in line 5
claim 11, “a crack” should be amended to read “another crack” in line 5
claim 11, “having the another crack” should be inserted after “substrates” in line 6
claim 11, “of the further solid layer” should be inserted after “sections” in line 6
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY at (571) 272-5778. The examiner can be reached Mon-Fri, 9AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center, 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service, call 800-786-9199 (USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745